STORY, Circuit Justice,
held, that the demurrer was good, as to the first, second, and fourth causes of demurrer; but not for the third.
1. The bill ought to have alleged, that the plaintiff was a subject or citizen of some one foreign state.
2. The allegation ought to have been, that the corporators were all citizens of some one Or more state or states of the United States.
3. The circuit court has jurisdiction to aid in enforcing the judgment of a state court.
4. That Williams was a necessary party to the bill.